Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10659984. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the patent recites all of the elements recited in claims 1-3 of the pending application.
Claim 2 of the patent recites all of the elements recited in claim 4 of the pending application.
Claim 3 of the patent recites all of the elements recited in claim 5 of the pending application.
Claim 4 of the patent recites all of the elements recited in claim 6 of the pending application.
Claim 5 of the patent recites all of the elements recited in claim 7 of the pending application.
Claim 6 of the patent recites all of the elements recited in claims 8-10 of the pending application.
Claim 7 of the patent recites all of the elements recited in claim 11 of the pending application.
Claim 8 of the patent recites all of the elements recited in claim 12 of the pending application.
Claim 9 of the patent recites all of the elements recited in claim 13 of the pending application.
Claim 10 of the patent recites all of the elements recited in claim 14 of the pending application.
Claim 6 of the patent recites all of the elements recited in claims 15-17 of the pending application.
Claim 7 of the patent recites all of the elements recited in claim 18 of the pending application.
Claim 8 of the patent recites all of the elements recited in claim 19 of the pending application.
Claim 10 of the patent recites all of the elements recited in claim 20 of the pending application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6, 8, 11, 13, 15 and 18 is/are rejected under 35 U.S.C. 102a2 as being anticipated by US 2013/0016613 (Huang et al.).
As to claim 1, 8 and 15, Huang teaches a user equipment (UE), the UE comprising: 
a transceiver; and a processor operably connectable to the transceiver, a memory operably connectable to the processor and storing instructions that, when executed by the processor (these features along with other hardware such as memory are understood to exist within the UE disclosed by Huang), perform operations comprising: 
adding a secondary cell (adjacent cell [~secondary cell] determined to meet entry condition is added to cell list [~cellstriggeredlist~triggered cell list], see paragraphs 8 and 9); 
and reporting a measurement report including a triggered cell list (cell list of measured cells meeting the trigger condition sent to network via a measurement report, see paragraphs 7 and 8), 
wherein based on the secondary cell not being applicable for an associated measurement, and based on the secondary cell being included in the triggered cell list, the UE removes the secondary cell from the triggered cell list (if adjacent cell determined to meet exit condition [~not applicable for an associated measurement] is determined to be in cell list, the UE removes that cell from cell list, see paragraph 8); and 
wherein based on the secondary cell being applicable for the associated measurement and an entry condition applicable for an event being fulfilled for the secondary cell, and based on the secondary cell not being included in the triggered cell list, the UE includes the secondary cell in the triggered cell list (if adjacent cell determined to meet entry condition is determined to be in cell list for subsequent measurements [~not applicable for an associated measurement], the UE removes that cell from cell list, see paragraph 8).

As to claims 4, 11 and 18, Huang further teaches wherein the event is an event in which a channel state of a serving cell is better than a threshold (measurements of adjacent cells are compared to predetermined entry and exit conditions [~better/worse than thresholds], see paragraph 8).
As to claims 6 and 13, Huang further teaches wherein the UE is configured with a primary cell in which the UE performs an initial connection establishment procedure or a connection re-establishment procedure (service cell is a cell in which the UE is currently connected [~initial connection establishment procedure], see paragraph 9).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of US 2011/0319028 (Magadi Rangaiah et al., herein referred to as Magadi).
As to claims 2, 9 and 16, what is lacking from Huang is wherein whether the secondary cell is applicable for the associated measurement among a plurality of measurements is determined based on whether the secondary cell is a serving cell or a neighboring cell.
In analogous art, Magadi teaches the cells triggered list having neighboring cells that are measured (see Magadi, paragraph 30), and further teaches the UE removing a cell from the cells triggered list based on whether or not it has been added to an active set (active set cells~serving cells~not neighboring cell) via an active set update message (~based on whether or not the secondary cell is a neighboring cell, see Magadi, paragraph 54).  Cells that are removed from said cellstriggered list would not be applicable for subsequent measurements associated with the cells in the cellstriggered list, as taught by Huang and Magadi (~determining whether the secondary cell is applicable for the associated measurement, see paragraphs 44-51 of Magadi and paragraphs 8 and 9 of Huang). 
It would have been obvious to one of ordinary skill in the arts at the time of the invention to apply this teaching of Magadi into Huang so as to preserve resources by limiting the numbers of cells to be measured in a triggered cell list.
Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0016613 (Huang et al.) in view of US 2013/0077513 (Ng et al.).
As to claims 5, 12 and 19, what is further lacking form Huang is wherein the triggered cell list comprises a physical cell identity of a cell.
In analogous art, Ng teaches the creation and transmission of triggered cell lists in a network such that cells within said lists are identified through physical cell IDs (see Ng, paragraphs 70, 145 and 192).
It would have been obvious to one of ordinary skill in the arts at the time of the invention to apply this teaching of Ng into Huang so as to provide means for identifying the cells in the triggered cell list.
Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0016613 (Huang et al.) in view of US 2013/0235844 (Ge et al.).
As to claims 7 and 14, what is lacking from Huang is wherein the secondary cell is a cell providing additional radio resources in addition to the primary cell.
In analogous art, Ge teaches that neighboring secondary cells (~adjacent cells of Huang) may in fact be added to an Active set as secondary serving cells to a primary cell.  Ge further teaches that measurements are taken of the serving cells in the active set, and separate measurements taken of the cells in a neighbor set (see Ge, paragraphs 63, 108, 125 and 127).  These cited teachings of Ge in combination with Huang therefor teach wherein the secondary cell is a cell which is used for providing additional radio resources in addition to the primary cell (a second serving cell would provide additional radio resources to the UE being served also by the primary serving cell).
It would have been obvious to one of ordinary skill in the arts at the time of the invention to apply this teaching of Ge into Huang so as to expand the quality of service provided to the user equipment.
As to claims 20, Huang further teaches wherein the UE is configured with a primary cell in which the UE performs an initial connection establishment procedure or a connection re-establishment procedure (service cell is a cell in which the UE is currently connected [~initial connection establishment procedure], see paragraph 9).
What is lacking from Huang is wherein the secondary cell is a cell providing additional radio resources in addition to the primary cell.
In analogous art, Ge teaches that neighboring secondary cells (~adjacent cells of Huang) may in fact be added to an Active set as secondary serving cells to a primary cell.  Ge further teaches that measurements are taken of the serving cells in the active set, and separate measurements taken of the cells in a neighbor set (see Ge, paragraphs 63, 108, 125 and 127).  These cited teachings of Ge in combination with Huang therefor teach wherein the secondary cell is a cell which is used for providing additional radio resources in addition to the primary cell (a second serving cell would provide additional radio resources to the UE being served also by the primary serving cell).
It would have been obvious to one of ordinary skill in the arts at the time of the invention to apply this teaching of Ge into Huang so as to expand the quality of service provided to the user equipment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892. The examiner can normally be reached 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAZDA SABOURI/Primary Examiner, Art Unit 2641